People v Ablakatov (2017 NY Slip Op 00944)





People v Ablakatov


2017 NY Slip Op 00944


Decided on February 7, 2017


Appellate Division, First Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on February 7, 2017

Friedman, J.P., Andrias, Moskowitz, Kapnick, Kahn, JJ.


3036 6284/08

[*1]The People of the State of New York, Respondent,
vAlo Ablakatov, Defendant-Appellant.


Richard M. Greenberg, Office of the Appellate Defender, New York (Kate Mollison of counsel), for appellant.
Cyrus R. Vance, Jr., District Attorney, New York (Joshua L. Haber of counsel), for respondent.

Appeal from judgment, Supreme Court, New York County (Gregory Carro, J.), rendered December 9, 2009, convicting defendant, upon his plea of guilty, of attempted robbery in the second degree, and sentencing him to a term of 2½ years, held in abeyance, and the matter remanded for further proceedings in accordance herewith.
As the People concede, because the court did not warn defendant of the deportation consequences of his guilty plea, he should be afforded the opportunity to move to vacate his plea upon a showing that there is a reasonable probability that he would not have pleaded guilty had the court advised him of the possibility of deportation (People v Peque, 22 NY3d 168, 198 [2013], cert denied 574 US &mdash, 135 S Ct 90 [2014]). Accordingly, we remit for the remedy set forth in Peque (22 NY3d at 200-201).
THIS CONSTITUTES THE DECISION AND ORDER
OF THE SUPREME COURT, APPELLATE DIVISION, FIRST DEPARTMENT.
ENTERED: FEBRUARY 7, 2017
CLERK